Citation Nr: 1417132	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  07-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right wrist.

2.  Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis.

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI), including headaches.

4.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis, Missouri, Regional Office (RO).  By a Decision Review Officer's decision (DRO) in July 2006, the RO denied the Veteran's claim for a compensable rating for residuals of a shell fragment wound of the right knee with synovitis.  Subsequently, in April 2009, a DRO decision increased the rating for the right knee disorder from 0 percent to 10 percent, effective from January 6, 2006.  Since this is not the highest possible rating available under the rating schedule for this disability, and the Veteran has not indicated that he is content with this rating, the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2010, the Board remanded the claim for an increased rating for the right knee disability for further evidentiary development.  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in December 2013.  

By a rating action in April 2013, the RO granted service connection for traumatic brain injury, with headaches; a 10 percent disability rating was assigned, effective April 4, 2011; the RO also granted service connection for right hip degenerative joint disease, evaluated as 10 percent disabling, effective April 4, 2011.  That rating action, however, denied the Veteran's claim of entitlement to service connection for degenerative joint disease of the right wrist.  He perfected an appeal of the ratings assigned and the denial of service connection for the right wrist disorder.  



FINDINGS OF FACT

1.  A right wrist disorder, including degenerative joint disease, was first identified many years after service and is not shown to be causally or etiologically related to the Veteran's military service.  

2.  The Veteran's right knee disorder is not manifested by disability tantamount to a compensable level of limited flexion or limited extension.  There is no evidence of any impairment of the tibia or fibula.  There is no objective evidence of any recurrent subluxation or lateral instability.  

3.  The Veteran's right hip disability has been manifested by complaints of pain and occasional instability, with flexion to 95; there is no objective evidence of flexion limited to 30 degrees or less, or abduction lost beyond 10 degrees.  The Veteran is able to cross his legs and has no limitation of rotation.  

4.  Residuals of a TBI with headaches equate to no worse than a level of severity of "1" on account of subjective symptoms of dizziness, headaches, tinnitus, insomnia, and hypersensitivity to light and sound.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a right wrist disorder that is the result of disease or injury incurred in or aggravated by active military service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  

2.  The criteria for the assignment of a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a (2013).  

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.14, 4.40, 4.45, 4.59, 4.71a (2013).  

4.  The criteria for an initial rating in excess of 10 percent for residuals of a TBI, including headaches, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.124a, Diagnostic Code (DC) 8045 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in March 2006, September 2011, and January 2013 from the RO to the Veteran, which were issued prior to the RO decisions in July 2006 and April 2013, respectively.  An additional letter was issued in October 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the VCAA.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran served on active duty from October 1967 to November 1970.  His enlistment examination, conducted in October 1967, was negative for any complaints or findings of a right wrist disorder.  The service treatment reports (STRs) reflect that the Veteran was struck by mine fragments while searching for enemy mines near the An Khe region in Vietnam in August 1968; he was diagnosed with synovitis of the right knee.  The STRs do not reflect any complaints or findings of a right wrist disorder.  

By a rating action in March 1979, the RO granted service connection for residuals of a shell fragment wound of the right knee; a zero percent disability rating was assigned, effective July 24, 1978.  

The Veteran filed a claim for an increased rating for the right knee disability in January 2006.  In conjunction with his claim, the Veteran was afforded a VA examination in June 2006.  The Veteran reported problems with pain and stiffness, without weakness, swelling, heat, redness, instability, giving way, locking, or lack of endurance.  He reported that treatment consisted of taking Ibuprofen intermittently.  He did not use any canes, crutches, braces, or corrective shoes on a regular basis; however, he reported using a cane occasionally.  He denied any inflammatory arthritis or constitutional symptoms of same.  The Veteran noted that the right knee condition limits his mobility.  Because he spends 90 percent of his time sitting down, he finds that after he sits for an extended period of time he will have some stiffness when trying to rise.  The Veteran had no scar over the right knee.  On examination, it was noted that the Veteran's gait was upright and steady.  He used no assistive devices.  It was noted that he had a full range of motion.  There was no noted tenderness to palpation over joint lines of the knees, and negative for laxity testing with anterior drawer, posterior drawer, and McMurrays.  Patellar compression testing was normal.  The Veteran also had a full range of motion with dorsiflexion, palmar flexion, abduction, and adduction of the wrist.  There was no marked tenderness over any portion of the wrist or the right forearm.  There was also no restriction in movement at the right hip, and the Veteran did make full effort to perform full range of motion for all testing.  X-ray study of the right knee was normal.  The pertinent diagnosis was residuals of a shell fragment wound, with intermittent stiffness, without weakness or fatigability and full range of motion and no noted radiological degenerative changes.  

The Veteran was afforded another VA examination in November 2007.  At that time, the Veteran reported that the knee was getting progressively worse.  He was able to walk one to three miles.  He had no deformity or giving way of the knee.  The Veteran reported severe flare-ups on a weekly basis.  He also noted that he was unable to walk or go down stairs.  On examination, his gait was described as normal.  Range of motion of the right knee was 0 degrees to 125 degrees; there was no pain with movement.  There was no limitation in extension of the knees.  There was no swelling, no tenderness and no redness.  Crepitation was noted in the right knee joint with movement.  Drawer's and McMurray's signs were negative.  No instability was noted.  X-ray study of the knees was normal.  The diagnosis was bilateral knee strain.  

Received in January 2009 were VA progress notes dated from September 2008 to December 2008.  These records do not reflect any complaints or treatment for a right wrist disorder, right knee or the right hip.  During a clinical visit in September 2008, the Veteran complained of pain in the right wrist.  No pertinent diagnosis was noted.  

On the occasion of another VA examination in February 2009, he again reported being blown from an earthmover caused by a landmine in Vietnam; as a result, his right hip, knee and wrist were injured.  The Veteran indicated that his right knee has bothered him since that time; he noted that the pain was worse with descending stairs.  He has received conservative treatment and sometimes uses a cane.  He also reported occasional giving way of the right knee, but no locking.  The Veteran also reported stiffness and tenderness in the right knee.  The Veteran indicated that he experiences flare-ups every one to two months, lasting 1 to 2 days caused by overuse, especially with descending stairs.  On examination, it was noted that the Veteran had an antalgic gait.  He had crepitus and tenderness in the right knee.  No instability was noted.  He had subpatellar tenderness.  No locking or effusion was noted.  Flexion was to 124 degrees, and extension was 0 degrees.  The examiner observed pain following repetitive motion.  The pertinent diagnosis was degenerative joint disease right knee, with chondromalacia of patella.  It was noted that the Veteran works full time.  The Veteran reported losing less than one week of work as a result of the knee.  

Received in November 2010 was the report of an initial evaluation conducted by Sport Rehab Inc., in May 2010.  It was noted that the Veteran had mild to moderate right lower extremity atrophy.  He had good patellar mobility.  Range of motion in the right knee was from 0 degrees to 120 degrees.  He had mild right antalgia with decreased propulsion.  It was noted that the Veteran was seen in physical therapy with right knee pain and compensatory left hip and low back pain.  The Veteran reported slight knee pain.  

Received in November 2011 was a VA progress note, dated in March 2010, indicating that the Veteran was seen for follow up evaluation of his right knee disorder.  It was noted that he has had this problem for a long time and it was getting worse.  The knee had crepitus, but no effusion.  There was some limitation in flexion.  The assessment was right knee pain.  

The Veteran was afforded a VA examination in March 2013 for evaluation of his claim of traumatic brain injury.  The Veteran reported that, while in service, he was operating a piece of equipment, an earthmover, when he hit a landmine and was thrown in the air and landed on his head; he was not wearing a helmet.  The Veteran indicated that he immediately began suffering from headaches with location at the base of his head, radiating up into the front of the head; he described the headaches as constant and throbbing.  The Veran also reported experiencing dizzy spells that may last anywhere from 20 minutes to as much as 5 hours.  He has occasionally missed work due to these and they have progressively worsened over the years.  He has not sought any medical treatment in the past or recent for headaches and dizziness.  He also reported that his memory was not what it used to be.  It was noted that the Veteran was currently working as an insurance broker and has held that position since 1983.  He had a complaint of mild memory loss, attention, concentration but without objective evidence on testing.  Judgment was normal.  Social interaction was routinely appropriate.  He was always oriented to person, time, place and situation.  Motor activity was normal.  Visual spatial orientation was normal.  It was noted that the Veteran had three or more subjective symptoms that mildly interfered with work; they include intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  No neurobehavioral effects were noted.  The examiner stated that he was able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  Negative findings related to dizziness or balance; the Veteran had no complaints of vertigo.  The Veteran was diagnosed with post-traumatic headache, chronic.  It was noted that he suffers from constant head pain, which is pulsating or throbbing in nature.  His headaches cause sensitivity to light.  The examiner stated that the headaches were not characteristic of prostrating attacks of migraine headache pain.  He stated that the headaches did not impact the Veteran's ability to work.  

A VA examination was also conducted in March 2013 for evaluation of his right knee disorder.  At that time, he indicated that he has had gradually progressive increases in pain and frequency in its recurrences.  He declared that physical therapy has not helped.  The Veteran reported difficulty descending stairs and tends to avoid problems.  The Veteran reported flare-ups when he has to descend stairs, stand or walk for any prolonged periods of time.  He has changed his activities to avoid flare-ups.  Range of motion was from 0 degrees to 100 degrees, with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  The Veteran did not have additional limitation in range of motion of the knee following respective-use testing.  It was noted that the Veteran had functional loss caused by less movement than normal, incoordination, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight bearing.  The Veteran had pain to palpation.  Muscle strength testing was normal.  Lachman's and posterior drawer tests were normal.  There was no evidence of recurrent patellar subluxation or dislocation.  It was noted that the Veteran uses a cane on a regular basis.  X-ray study of the right knee revealed minimal narrowing at the medial compartment with associated reactive sclerosis along the tibial plateau.  The diagnosis was degenerative joint disease of the right knee.  

The Veteran also underwent an examination for evaluation of his right hip disorder.  He reported a gradual progression of the frequency of pain in the right hip.  It was noted that prior evaluation demonstrated a narrowing of the acetabular joint space consistent with cartilage degeneration.  The right hip had a flexion to 95 degrees, with no objective evidence of painful motion.  Extension was greater than 5 degrees, with no objective evidence of painful motion.  Abduction was not lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross his legs, nor was rotation limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive-use testing with repetitions.  The Veteran did not have any additional limitation in range of motion of the hip after repetitive-use testing.  The Veteran had functional loss in the right hip caused by less movement than normal, incoordination, pain on movement, and interference with sitting, standing or weight bearing.  The Veteran had localized tenderness in the right hip.  Muscle strength testing was normal.  No ankylosis was noted.  There was no malunion or nonunion of the femur.  X-ray study revealed mild narrowing at the superolateral aspect of the joint with associated reactive sclerosis.  The pertinent diagnosis was degenerative hip joint disease.  

An examination of the right wrist was also conducted.  The Veteran reported injuring the right wrist during the incident that caused his right knee and hip disorders in Vietnam when he was thrown out of an earthmover in 1968.  Following an examination, the VA examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the records do not demonstrate a wrist injury, and he stated that he has never been evaluated or treated.  The examiner noted that the radiographs are the same bilaterally and show the osteoarthritic changes affecting the area most often associated with age-related changes.  The examiner further noted that osteoarthritic changes in the wrist usually affect the hand that is used most often, which is the dominant hand.  The examiner concluded that there is no way in which the incident in Vietnam could be correlated logically to the present hand complaints.  

On the occasion of a VA examination in December 2013, the Veteran reported that he continues to have pain in the right knee, but he just lives with it.  The Veteran indicates that he takes pain medication as needed.  The Veteran related that he is on the list to receive synvisc injections; however, it was noted that the right knee has been stable since the last VA examination.  The Veteran stated that he cannot stand for more than 10 minutes and he has to move or sit down.  He also stated that he walks for exercise, but he cannot go more than about 1/2 mile at a time.  The Veteran related that he uses a cane if he's going to be standing very long or walking very far; he stated that he uses a walker if he is walking a very long distance.  He did not report any flare-ups.  Range of motion in the right knee revealed flexion to 125 degrees, with no objective evidence of painful motion; extension was to 0 degrees.  It was noted that the Veteran was able to perform repetitive use testing.  The examiner noted that the Veteran had functional impairment in the right knee, caused by less movement than normal, pain on movement, and pain to palpation.  Muscle strength testing was normal.  Lachman and posterior drawer tests were normal.  There was no evidence of recurrent subluxation.  The knee required regular use of a cane and occasional use of a walker.  X-ray study of the right knee revealed mild medial compartment and patellofemoral degenerative joint disease.  The pertinent diagnosis was degenerative joint disease of the right knee.  The examiner noted that the Veteran was not able to do activity requiring running, jumping, kneeling, climbing, or extensive walking.  The examiner sated that there was no objective evidence or documentation of loss of range of motion, pain, weakness, fatigability, or incoordination of the Veteran's affected knees during reported flare-ups or when the knees are used repeatedly over a period of time.  Therefore, the examiner stated that it would be resorting to speculation to provide an opinion as to whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the knees are used repeatedly over a period of time and furthermore and for the same reason, this examiner would also have to resort to mere speculation to describe any such additional limitation due to pain, weakness, fatigability, or incoordination.  

III.  Analysis--Service Connection

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Based on the record, the Board finds that service connection for a right wrist disability, including degenerative joint disease, is not warranted.  Significantly, the STRs are silent with respect to any complaints or diagnosis of a right wrist injury or disorder.  In fact, at the time of his separation examination in August 1970, the Veteran did not report any complaints relative to the right wrist; clinical evaluation of the extremities was normal.  While the record reflects complaints of right wrist pain in September 2008, the first clinical confirmation of a right wrist disorder is in March 2013, more than 40 years after service separation.  

The medical record also does not present any evidence of arthritis of the right wrist being present within the first post-service year, and hence service connection may not be afforded for a right disorder on a presumptive basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Moreover, the evidence of record does not support the Veteran's contention that there is a connection between his current right wrist disorder and service.  The Board notes that, while the Veteran has a current diagnosis of degenerative joint disease of the right wrist, there is no competent evidence demonstrating a relationship between the Veteran's currently diagnosed disorder and service.  The Veteran has not submitted any competent evidence of a nexus to service.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  On the contrary, following a VA examination in March 2013, the VA examiner stated that the Veteran's right wrist disorder was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that the records do not demonstrate a wrist injury, and he stated that he has never been evaluated or treated.  The examiner noted that the radiographs are the same bilaterally and show the osteoarthritic changes affecting the area most often associated with age-related changes.  The examiner further noted that osteoarthritic changes in the wrist usually affect the hand that is used most often, which is the dominant hand.  The examiner concluded that there was no way in which the incident in Vietnam could be correlated logically to the present hand complaints.  This opinion is definitive, based upon a review of the Veteran's entire claims file, and supported by explanation.  Accordingly, the opinion is found to carry significant weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has not provided any competent medical evidence to contradict this opinion or otherwise diminish its evidentiary weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

As for the Veteran's statements relating his current right wrist disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, the question involved is one of medical causation, and competent medical evidence is required to substantiate the claim.  A lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence showing, and the Veteran does not assert, that he has medical training to provide competent medical evidence as to the etiology of the right wrist disorder.  Here, the Board finds his assertions to be of less value than the contemporaneous records during service and the March 2013 VA examiner's opinion-an opinion formulated after review of the record.  Although the evidence of record shows that the Veteran has a right wrist disorder, including degenerative joint disease, the Board finds that the evidence persuasively shows that his disability is not attributable to military service.  

For the foregoing reasons, the Board finds that service connection is not warranted for a right wrist disorder, including degenerative joint disease.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve reasonable doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an issue.  That doctrine, however, is not helpful to the Veteran in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

IV.  Higher Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The Board further recognizes that the Court has determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2013); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 is not limited to arthritis).

Finally, the Court has held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise.  To find otherwise would permit absurd results - compensation twice for the same condition . . ."  See Cullen v. Shinseki, 24 Vet. App. 74, 84 (2010); see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that separate ratings for limitations of both flexion and abduction of the shoulder were not permitted as this impairment arose from one disability).  

A.  Right Knee

The Veteran's right knee disorder, residuals of shell fragment wound, with synovitis, has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5020-5262 (2013).  Synovitis is rated based on limitation of motion of the affected parts, as arthritis, degenerative.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is warranted; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

Under the criteria for limitation of flexion for the leg, a noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under the criteria for limitation of extension, a noncompensable rating is assigned for a limitation of extension to 5 degrees.  When extension is limited to 10 degrees, a 10 percent rating is assigned.  A 20 percent rating is appropriate where extension is limited to 15 degrees.  A 30 percent rating is assigned in the case of extension limited to 20 degrees.  A 40 percent rating is appropriate where extension is limited to 30 degrees.  A 50 percent rating is assigned for limitation of extension to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling.  Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Under Diagnostic Code 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

In VAOPGCPREC 9-04, the General Counsel held that separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  However, a separate rating must be based on additional compensable disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990.  

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," under 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  

After review of the evidentiary record, the Board finds that entitlement to a rating in excess of 10 percent is not warranted for residuals of shell fragment wound of the right knee with synovitis.  During the entire claim period, the right knee has not been manifested by flexion limited to 45 degrees or less, or extension limited to 10 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  Even when considering the Veteran's complaints of pain and stiffness, increased functional impairment in the right knee is not present.  38 C.F.R. §§ 4.40 and 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's medical reports consistently show complaints of pain without evidence of fatigue, impairment of endurance, or weakening of movements.  See VA examination reports dated in February 2009 and March 2013.  Overall, there is no medical evidence to show that pain, flare-ups of pain or any incoordination, supported by objective findings, results in additional limitation of motion of the right knee to a degree that would support a higher rating.  

There is absolutely no evidence of any impairment of the tibia and fibula or anklyosis of the right knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  Physical examination and x-ray findings in this regard do not reveal any abnormality.  Additionally, while the Veteran has reported problems with occasional giving way of the knee, there is no objective evidence of any recurrent subluxation or lateral instability of the right knee as evidenced by negative McMurray's, Lachmans, and pivot tests throughout the claim period.  As such, entitlement to a rating for the right knee disorder on account of recurrent subluxation or lateral instability is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Finally, the Board is cognizant of the degenerative changes in the Veteran's right knee.  Nonetheless, an increased rating in this regard is not warranted.  As noted above, a 10 percent rating has already been assigned that accounts for any limitation of motion.  No higher rating is warranted under the provisions of Diagnostic Code 5020-5003.  See also 38 C.F.R. § 4.14.  

The Board acknowledges that the Veteran genuinely believes that the severity of his right knee disability merits a higher rating.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his service-connected disability, and his views are of no probative value.  In fact, even if his opinion was entitled to some probative value, it is far outweighed by the objective clinical findings of record and the opinions provided by qualified medical professionals, which show that the criteria for a rating in excess of 10 percent for his right knee disability have not been met.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the decision above the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not helpful to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

The Veteran does not meet the criteria for an evaluation in excess of 10 percent disabling for a right knee disability, and there are no aspects of this disability not contemplated by the schedular criteria.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected right knee disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In conclusion, for the reasons stated, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

B.  Right Hip

The Veteran's right hip disability has been evaluated as 10 percent disabling under Diagnostic Code 5252.  Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.  Normal ranges of motion of the hip are flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.  (This is the highest evaluation available under this diagnostic code.) 

Other potentially applicable diagnostic codes that provide for ratings in excess of 10 percent for limitation of hip motion include Diagnostic Codes 5253 and 5250.  Diagnostic Code 5253 provides that a 20 percent rating is assigned for limitation of abduction of the thigh with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2013).  Diagnostic Code 5250 provides for a 60 percent rating for favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction.  38 C.F.R. § 4.71a, Diagnostic Code 5250 (2013).  Diagnostic Code 5255 provides for a 20 percent rating for malunion of the femur with moderate knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013).  

The Veteran's 10 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with flexion limited to 45 degrees.  As noted, in order for the disability to warrant an increase to a higher evaluation, the evidence must show the functional equivalent of flexion limited to 30 degrees or less.  38 C.F.R. § 4.71a, Diagnostic Code 5252; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 10 percent evaluation also contemplates pathology productive of limitation of rotation of the thigh, or limitation of adduction of the thigh.  In order to warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of abduction of the thigh with motion lost beyond 10 degrees, ankylosis of the hip, or malunion of the femur.  38 C.F.R. § 4.71a, Diagnostic Codes 5252, 5253.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Based on the foregoing, the Board finds that the criteria for a rating in excess of 10 percent for the Veteran's service-connected right hip disorder are not met.  On VA examination in March 2013, flexion was to 95 degrees.  As such, the criteria for a higher rating based on Diagnostic Code 5252 are not met.  The Board accepts that there is pathology and pain.  However, his functional range of motion remains greater than flexion of the thigh at the hip to 45 degrees, or limitation of abduction.  He can in fact cross his legs.  (A compensable rating is not assigned unless a claimant cannot cross legs.  Diagnostic Code 5253.)   

Even taking into account additional limitation of motion due to pain, weakness, lack of endurance, and incoordination on flare-ups or due to repetition, the Board finds that the Veteran never demonstrates the level of disability that would warrant a compensable evaluation.  Significantly, following the VA examination in March 2013, the examiner noted that there was no additional limitation of motion after three repetitions of range of motion.  In addition, the evidence shows no ankylosis of the hip joint, flail joint, or impairment of the femur.  Therefore, the evidence does not support a higher rating.  As such, it is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has considered whether the case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b) (1) (2013).  The medical evidence fails to show and the Veteran has not asserted that he required hospitalization for his left hip or that his left hip markedly interfered with his employment.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The problems the Veteran experiences are addressed by rating criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  See Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

C.  TBI

The criteria for rating TBI were revised during the pendency of this appeal.  See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  The effective date for these revisions is October 23, 2008.  38 C.F.R. § 4.124 , Note (5) (2013).  For claims received by VA prior to that effective date, a veteran is to be rated under the old criteria for any periods prior to October 23, 2008, but under the new criteria or the old criteria, whichever are more favorable, for any period beginning on October 23, 2008.

Here, the Veteran's claim for service connection for TBI with headaches was received in April 2011.  Service connection was established by a rating action in April 2013, which assigned a 10 percent disability rating, effective April 4, 2011.  Therefore, only the new criteria are applicable in this case.  

Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of TBI.  38 C.F.R. § 4.124a.  There are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning:  cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  Id.  

Subjective symptoms may be the only residual of a traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction.  Evaluate subjective symptoms that are residuals of a traumatic brain injury, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.  Id.  

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  Id.  

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  

The preceding list of types of physical dysfunction does not encompass all possible residuals of a traumatic brain injury.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045, that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

Evaluation of Cognitive Impairment and Subjective Symptoms:  The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100 percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under diagnostic code 8045.  

The Board notes that the Veteran does not exhibit psychiatric symptoms beyond what are already specifically contemplated by his rating of 30 percent for posttraumatic stress disorder.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Additionally, while cognitive impairments are also ratable under 38 C.F.R. § 4.130, a level of severity of "1" is assignable for problems reported by the Veteran of difficulty following conversations, recalling recent conversations, remembering names of acquaintances, finding words, or misplacing items, but without objective evidence on testing.  

As evidenced by medical evidence of record, to include the VA examination report in March 2013, the Veteran has been able to communicate by spoken and written language and to comprehend spoken and written language.  Consciousness was normal.  A review of the evidence shows that the Veteran has also been consistently evaluated as oriented to person, time, place, and situation.  A higher level of severity of "1" is not warranted unless there is evidence of being occasionally disoriented to one of the four aspects (person, time, place, and situation) of orientation.  

A level of severity of "0" is assigned for the Motor activity (with intact motor and sensory system) facet.  During the March 2013 examination, the Veteran's motor activity was regarded as normal.  The examiner noted that the Veteran has a normal neurological examination, and no complaints of forgetting how to complete tasks that were done prior to claimed head injury.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as motor activity normal most of the time, but mildly slowed at times due to apraxia.  In this case, apraxia has not been shown.  

A level of severity of "0" has also been assigned for the visual spatial orientation facet, based on the March 2013 VA examiner's finding that the Veteran's spatial orientation was within the normal range.  There was no evidence of impairment.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as mildly impaired. 

A level of severity of "1" is assignable for the subjective symptoms facet, indicating that an examiner has found evidence of subjective symptoms that do not interfere with work, daily living activities, or relationships (work, family, or other close ones).  Significantly, during the March 2013 VA examination, it was noted that the Veteran had three or more subjective symptoms that mildly interfered with work; they included intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, and hypersensitivity to light.  However, the Veteran is currently working and the examiner noted that the headaches did not interfere with the Veteran's ability to work.  A higher level of severity of "1" is not warranted for subjective symptoms facet unless an examiner finds evidence of three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  

A level of severity of "0" has been assigned for the Communication facet.  The evidence of record shows that the Veteran's speech and communication have been evaluated as normal.  A higher level of severity of "1" is not warranted unless an examiner finds evidence such as comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  The record shows that the Veteran can communicate complex ideas.  

Based on the evidence of record, the Veteran's disability is consistent with a 10 percent rating under the current criteria for rating TBI's, based on the assignment of severity level "1" impairment.  However, there are no additional impairments that are not contemplated by the rating for PTSD of such a degree to warrant assigning a higher disability evaluation.  

The Board has also considered the Veteran's disability under Diagnostic Code 8100 for migraine headaches.  Under Diagnostic Code 8100, a 10 percent evaluation may be assigned for migraine with characteristic prostrating attacks averaging one in 2 months over the last several months.  A 30 percent evaluation requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent evaluation requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Neither VA regulations nor the Court have defined "prostrating."  38 C.F.R. § 4.124a.  The rating criteria do not define "prostrating;" nor has the Court.  Cf.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  For general medical purposes, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).  

In this case, the Veteran reports having constant headaches with occasional dizziness.  However, the record contains no indication that the Veteran's headaches are characteristic of prostrating attacks in nature.  The examiner specifically noted that the headaches were not prostrating in nature.  During the March 2013 examination, it was specifically noted that the Veteran's headaches have not impacted his ability to work.  Therefore, Board concludes that an evaluation higher than 10 percent is not warranted, as the evidence fails to show characteristic prostrating attacks.  

Based on the foregoing, the Board finds that the rating claim must be denied.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).   

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1, for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected residuals of TBI.  The evidence reflects that such disability is primarily productive of subjective symptoms such as headaches and dizziness, manifestations that are contemplated in the rating criteria.  Other symptoms typical of emotional or cognitive disorders are contemplated in the criteria by which his PTSD has already been rated.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.  


ORDER

Service connection for right wrist disability is denied.  

Entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound of the right knee with synovitis is denied.  

Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right hip is denied.  

Entitlement to an initial rating in excess of 10 percent for traumatic brain injury, including headaches, is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


